Title: From John Adams to John Quincy Adams, 14 December 1804
From: Adams, John
To: Adams, John Quincy



Dear Sir
Quincy December 14. 1804

In my Letter of the 14th Ult. I believe I misunderstood the Presidents Position. His Expression that the Judges ought to hang American Citizens who should commit homicide &c meant no more than to express his opinion that the Fact amounted to a Capital Offence. His opinion that it is a Capital offence to resist French Revenue Laws, in the West Indies is totally unfounded. The President was also clearly out in his Law when he applied the common Law Principle to these Cases. I know not that any common Law Principle is applied to any Facts on the High Seas or in foreign Countries unless it be ordained by Special Statutes.
Is there not however Some Confusion in the US of the Word Contraband. The Revenue Laws prohibit the Importation or Exportation of Merchandices, or they impose Duties or Customs on the Importation or Exportation, but neither Such prohibited or uncustomed Goods, as I remember are Contraband, Strictly Speaking, tho this Word is vulgarly applied to all illicite Trade. Properly Speaking if I mistake not contraband is properly applied only to contraband of War. In this contraband Trade prohibited by the Law of Nations as well as all our Treaties, if our Vessells resisted to blood, my Idea was that, according to the Presidents opinion, it was a capital offence. But in this I am as likely to be mistaken as the President, and your Opinion is more likely to be right than either of ours.
What will be the Result of the Elections in the Spring I know not.—The late Electoral Election is not full proof, that the Revolution will be compleated in the Spring. Mr Strong is So good and unexceptionable a Man, that I am not clear that he will be turned out. If the Opposite party had continued constant to Gerry they would have been more likely to succeed. But it is high time for me to cease to prognosticate, and to guess concerning the Judgments or the Feelings of the People of one Party or another. Of one Thing I am well convinced that if ever a Party was dammed to judicial Blindness, it is the Federalists. Terrible are the Woes pronounced in the Old Testament against Idolatry. If ever a Calf was worshipped a Calf has been their Idol: I mean Hamilton. Connecticutt has shown itself the Dupe of their Stiff rumped Stupidity and I think it very likely that even Edwards and Bishop will unhorse them all.
I am grieved for your ill health. I am afraid you are not cloathed with Sufficient Warmth. Flannells and thick Cloaths are not more necessary in Holland than in this Country. I never could travel without getting Sick, till I learned to incase myself in Wool, flannells within and Cloaks or Great Coats or both without.
Your Mother is at present in fine Spirits and apparently in good health. My Love to all your Friends. The Snow is a foot deep, fine Slaying and as cold as Ice. The Mercury at 16.
J. Adams